Woodward, J.
I concur in this judgment on the first ground taken in the opinion. Under the rule of court, according to its universal interpretation, the defendant had the whole of the first day of the term to file his affidavit of defence. Where judgment is taken on the first day of the term, for want of the affidavit, the practice has been to open it on coming in of the affidavit afterward, but on the same day; and it is so general and just a practice, especially in the rural districts, that I am willing to recognise it as a rule of law, and in vindication of it to reverse the judgment.